Citation Nr: 1455649	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected absence seizures or petit mal or atonic seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2006 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was remanded by the Board in April 2014 for additional development, specifically to obtain an adequate VA examination report.


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's lumbar spine disability is caused by or related to his service-connected seizure disorder. 


CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Veteran essentially contends that falling on his back-caused by his service-connected seizure disorder-which he alleges is frequent, has caused or aggravated his lumbar spine disability.  His service treatment records and post-service treatment records do not document any specific falls, however, this is not dispositive of the question being posed.  

The service treatment records are negative for complaints or findings pertaining to a lumbar spine disorder.  Although the service treatment records show that the Veteran was treated for seizures, there is no indication in these records that the Veteran injured his lumbar spine during any seizure activity.  In a March 2007 report of medical history completed at discharge, the Veteran denied any recurrent back pain or any back problem.  On discharge examination conducted in March 2007, the Veteran's spine was found to be normal.    

At a February 2009 VA spine examination, the Veteran reported the onset of back pain in service due to falls from his seizures.  He stated that he did not seek any treatment for his back during service and that he first sought treatment from a chiropractor in January 2009 due to worsening back pain.  Following a physical examination, the Veteran was diagnosed with back strain.  Based on a review of medical records, physical exam and history, the examiner concluded that there was no relation of the back strain to his service-connected seizure disorder.  The examiner noted that there was no documentation of any fall during a seizure.  Also, the examiner noted that the Veteran had not been treated for his back during service and that he had no treatment for his back following discharge from service in July 2007 until January 2009.        

In a February 2009 addendum, the VA examiner noted that an x-ray of the lumbar spine conducted in February 2009 showed no evidence of fractures or subluxation of lumbar vertebral bodies.  The interpediculate distances were within normal limits.  There was S1 spina bifida.  

February 2009 treatment records from a private chiropractor show that the Veteran was seen with complaints of back pain. 

A March 2009 VA MRI report of the lumbar spine revealed degenerative changes at L3 through S1, most pronounced at L5-S1 at which level there is a small focal central disc protrusion mildly indenting the thecal sac.

VA treatment records dated in March and July 2009 show diagnoses of chronic back pain.

In June 2011, a VA physician opined that given the Veteran's young age, observed cervical changes are unlikely to be age-related.  She noted that, the Veteran "was (and is) too young to have developed degenerative changes in the cervical spine from ordinary activities" and that [i]t is my opinion that it is at least as likely, as not that the cervical spine changes are due to the frequent seizures producing neck muscle spasms and subsequent degenerative changes to the cervical spine."

A July 2014 VA examiner took a full history of the Veteran and ultimately opined that it was less likely that not that his low back condition (diagnosed as lumbar spondylosis), was proximately due to or the result of the Veteran's service-connected condition.  His rationale was that there was no documentation regarding a significant back trauma as a consequence of seizure related activity.  

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's lumbar spine disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, he is without a doubt competent to report that he has fallen due to his seizures, is suffering from back pain and that the falls have occurred from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current lumbar spine disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed lumbar spine disability is related to falls caused by his service-connected seizure disorder has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

The Board finds that the 2009 and 2014 VA opinions opining against the Veteran are inadequate because the examiners did not comment on the Veteran's report of in-service falls and symptoms, and instead improperly relied solely on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In addition, to the extent that the opinions misstate his symptom history, they are based upon an inaccurate factual premise and are of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Thus, the opinions are not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  The June 2011 VA opinon, however, is entitled to some probative weight, even though it is directed to the cervical spine and not the lumbar spine, because the reasoning employed is analogous and persuasive.  

The Board also takes notice that the medication that the Veteran takes for his service-connected seizure disorder, Dilantin, is known to cause far reaching side effects, including on the orthopedic system.  See Exp Clin Endocrinol Diabetes, 2000;108(1):37-43 (Anticonvulsant therapy causes changes in calcium and bone metabolism and may lead to decreased bone mass with the risk of osteoporotic fractures. The two widely used antiepileptic drugs phenytoin and carbamazepine are recognized to have direct effects on bone cells. The clinical and experimental data indicate that long-term treatment with anticonvulsant drugs leads to a lower bone mass density.  Beside alterations in calcium and vitamin D homeostasis leading to osteomalazia, direct effects of anticonvulsant drugs on bone cells may contribute to the damaging effects on the skeletal system).   

Moreover, applicable regulations place responsibility for the ultimate service connection determination on the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Both VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses.").

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented in-service injury, (3), the lack of any evidence of an intervening event, (4) the June 2011 examiner's rationale that the Veteran was too young to have naturally occurring degenerative changes, (5) the known side-effects of his seizure medication, and (6) his competent and credible history of falls and relevant symptoms during and ever since service discharge.  Given the above, the evidence tends to show that the current back condition is at least as likely as not caused by the Veteran's service-connected seizure disorder.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture as outlined above, including the length of time, the nature of the injury in service, and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion"); see also Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) (reaffirming "that the evaluation and weighing of evidence are factual determinations committed to the factfinder-in this case, the Board").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lumbar spine disability is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


